Citation Nr: 0934729	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-07 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
disabling for service-connected posttraumatic disorder 
(PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an initial rating higher than 10 percent 
disabling for service-connected bony hyperostosis of the left 
sternocostal junction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant & T.S.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2003 to March 
2007.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In a January 2008 rating decision, the RO granted an 
increased initial evaluation of 30 percent for PTSD, 
effective March 2007.  Despite the grant of this increased 
initial evaluation, the Veteran has not been awarded the 
highest possible evaluation.  As a result, he is presumed to 
be seeking the maximum possible evaluation.  The issue 
remains on appeal, as the Veteran has not indicated 
satisfaction with the 30 percent rating.  A.B. v. Brown, 6 
Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in August 2009 by the 
undersigned Veterans Law Judge. 

The issues of entitlement service connection for a back 
disability and entitlement to an initial rating higher than 
10 percent for service-connected bony hyperostosis of the 
left sternocostal junction are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran experiences occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for 
the Veteran's PTSD, are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
Veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Veteran's claim for an increased rating arises from his 
disagreement with the initial evaluations following the grant 
of service connection.  It has been held that once service 
connection is granted, the claim is substantiated and 
additional notice is not required.  Any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained service treatment records, VA outpatient records, 
private treatment records, and VA medical examinations.  
Therefore, the available medical evidence and records have 
been obtained in order to make an adequate determination.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Initial Rating Higher Than 30 Percent 
for PTSD

Service connection for PTSD was established by an August 2007 
rating decision, at which time a 10 percent rating was 
assigned, effective from March 2007.  Subsequently, the 
rating was increased to 30 percent in a January 2008 rating 
decision, effective March 2007.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Because the Veteran is appealing the initial assignment of 
his disability rating, the severity of the disability during 
the entire period from the initial assignment of the 
disability rating to the present is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In arriving at 
the decision in this case, the Board has considered the 
requirements of Fenderson.  

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a Veteran's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).  Id.  

The Veteran is currently rated at 30 percent under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  A rating of 30 percent is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran is seeking an increased rating.  PTSD is rated 50 
percent disabling when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Veteran is currently diagnosed with PTSD and is receiving 
VA outpatient treatment.  In VA outpatient records, 
psychiatrists reported that the Veteran's Global Assessment 
of Functioning (GAF) scores were between 45 and 52 for the 
periods of November 2007 to February 2008.  A GAF rating is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The 
Veteran's GAF scores indicate moderate to serious symptoms or 
impairment in social, occupational, or school functioning.

The Veteran was afforded a VA examination in May 2007; 
however, the Veteran did not attend the examination so only a 
review of records was conducted.  The examiner stated records 
indicated that the Veteran reported symptoms of PTSD after 
both of his deployments but that to evaluate for PTSD an in-
person examination was necessary.

The Veteran was afforded another VA examination in July 2007.  
The Veteran reported that he was unable to drive due to 
feelings that his truck was going to blow up and he noted 
having road rage.  The Veteran was well nourished, dressed 
appropriately and had good hygiene.  Speech was appropriate, 
he demonstrated age appropriate gross and fine motor skills, 
and he had appropriate eye contact.  The Veteran reported 
symptoms of sleep disturbances including insomnia, 
restlessness, and frequent awakening, road rage, fearfulness 
at work, headaches, paranoia, auditory hallucinations, 
hyperstartle response to unexpected noises, avoidance of news 
programs discussing the war, increased irritability, 
avoidance of crowds, and hypervigilance.  The examiner stated 
the Veteran met the criteria for PTSD and that he had 
moderate impairment from an occupational viewpoint and mild 
impairment from a social viewpoint.  A GAF score of 65 was 
given.

The Veteran was afforded the most recent VA examination in 
January 2009.  The Veteran reported he takes medication for 
his PTSD and he has ongoing symptoms of nightmares, anger, 
road rage, poor focus, poor concentration, poor memory, 
avoidance of others, decrease in pleasurable activities, and 
poor sleep.  He stated he wanted "to punch people."  He 
indicated that his grades were dropping in college due to his 
poor concentration and that he quit his previous job because 
everyone talked about the war.  The Veteran reported having 
more difficulty tolerating the general public and he avoids 
large crowds and strangers.  The Veteran stated he is engaged 
and sees his family approximately once a week; however, aside 
from those relationships, he has not been active with any 
friends he had prior to his military service.  He denied any 
recreational activities.  The Veteran reports he has become 
so enraged on occasions that he kicks his horses, which he 
reported is out of character for him.  The examiner stated 
that the Veteran's psychosocial and occupational functioning 
is severely impaired, and the Veteran presented with anxious 
mood and paranoid ideations.  The Veteran reported he has 
panic attacks on a weekly basis, up to three times weekly.  A 
GAF score of 46 was given.  The examiner opined that the 
Veteran's prognosis for improvement is guarded.

During the hearing in August 2009, the Veteran testified that 
he experiences hallucinations, nightmares, panic attacks, 
depression, and increased startle reflex.  The Veteran's wife 
also testified that the Veteran is now extremely apathetic 
and indecisive.  Additionally, the Veteran submitted evidence 
that he requires special accommodations in college classes, 
due to his PTSD symptoms.

The Board finds that the evidence supports the Veteran's 
contentions that his PTSD is more than 30 percent disabling; 
hence, a 70 percent rating for PTSD is granted.  The Veteran 
experiences impaired impulse control, including unprovoked 
irritability with periods of violence, difficulty in adapting 
to stressful circumstances including work, panic attacks, and 
severely impaired occupational and social functioning.  The 
evidence more closely approximates the criteria required for 
a 70 percent rating.  

A rating in excess of 70 percent is not warranted during this 
time, as there is no evidence that the Veteran experiences 
symptoms like persistent delusions and hallucinations; he 
does not have total occupational and social impairment, as he 
continues to maintain some contact with his family.  He does 
not exhibit symptoms such as grossly inappropriate behavior, 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relationships, own occupation or own name. Although the 
Veteran's educational pursuits have been difficult, he does 
continue with his studies, is engaged, and maintains a 
relationship with his family.  A 100 percent rating is not 
warranted.

Additionally, although the Veteran's PTSD has caused 
interference with employment, the Board finds that a 70 
percent rating adequately reflects the severity of the 
disability and the impact on employment.  Furthermore, the 
Veteran's PTSD has not necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 is not warranted.

In conclusion, based on the Veteran's increasing inability to 
maintain effective relationships, social impairment, impaired 
impulse control, difficulty in adapting to stressful 
circumstances, and increased irritability, the Board finds 
that the Veteran's PTSD most nearly approximates a 70 percent 
rating.




ORDER

Entitlement to an initial rating of 70 percent, but no 
higher, for PTSD is granted, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.


REMAND

The Veteran is seeking entitlement to service connection for 
a back disability.  The Board notes that the Veteran's 
entrance examination from February 2003 indicated he had 
dorsal kyphosis and scoliosis of the spine.  During the VA 
examination in July 2007, x-rays revealed mild kyphosis of 
the thoracic spine seen with mild wedging of T7 and T8 
vertebral bodies.  There was possible Schmorl's node 
indenting the inferior endplate of T10 vertebra.  No spinal 
canal stenosis was seen, but secondary to kyphosis at the T7-
8 level there was mild mass effect and flattening of the 
spinal cord.  

The Veteran asserts that carrying heavy equipment during 
service caused his current back problems.  Service treatment 
records indicate that the Veteran did complain of back pain 
on post-deployment health assessments and medical history 
reports from December 2006 and January 2007.

The Veteran has not received notice as to the evidence 
required to substantiate a claim based on aggravation of a 
pre-existing disability.  Also, a remand is necessary to 
afford the Veteran a VA examination and to obtain a nexus 
opinion.

The Veteran is also seeking entitlement to an initial rating 
higher than 10 percent for his service-connected bony 
hyperostosis of the left sternocostal junction.  The Veteran 
has testified that the bony hyperostosis causes pain in his 
chest, trouble breathing, and shooting pains and numbness in 
his left arm.  He asserts that he can no longer lift heavy 
objects or move his left arm and shoulder in certain 
directions.

Private treatment records from May 2007 indicate the Veteran 
experienced pain upon left shoulder internal rotation and 
adduction, along with mild apprehension to shoulder 
dislocation provocation.  Additionally, there was mild bicep 
tendon instability with moderate tenderness to palpation of 
the proximal bicep tendons.

The Veteran was afforded a VA examination in July 2007.  
Examination revealed that range of motion for the left 
shoulder was normal, but the Veteran experienced pain at 140 
degrees of abduction and 160 degrees of flexion, and weakness 
upon external rotation.  Neurological examination was normal.  
The examiner stated the bony hyperostosis had significant 
effects on the Veteran's occupation and usual daily 
activities.  There was no indication whether additional 
muscles or joints were affected by the bony hyperostosis.

A remand is required to afford the Veteran a VA examination 
that thoroughly examines the residual effects his bony 
hyperostosis has on his left arm and shoulder.  In 
particular, all muscles involved and ranges of motion that 
are affected should be described.


Accordingly, the case is REMANDED for the following actions:

1.  Additional notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the Veteran.  In 
particular, the notice should advise 
the Veteran as to the evidence required 
to substantiate a claim for service 
connection based on in-service 
aggravation of a pre-existing disorder.

2.  The Veteran should be afforded the 
opportunity to identify any additional 
relevant evidence.

3.  When the above development is 
completed, afford the Veteran a VA 
examination for a back disability.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it at least 
as likely as not (i.e., probability of 
50 percent), that the Veteran's current 
back disability was aggravated during 
service or increased in severity during 
service.  If there was a measurable 
increase in severity, the examiner 
should state whether the increase in 
severity was due to the natural 
progression of the disease or due to 
aggravation from service.

If the Veteran's current back 
disability is not related to the spine 
abnormality noted in his entrance 
examination from February 2003, the 
examiner should opine whether it is at 
least as likely as not that the 
Veteran's current back disability had 
its onset during service, or is in any 
other way causally related to his 
active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

4.  Afford the Veteran a VA examination 
to determine the severity of his bony 
hyperostosis of the left sternocostal 
junction.  The examiner should identify 
and completely describe all current 
symptomatology, including all muscles 
and joints affected by the bony 
hyperostosis.  The Veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  

The examination report must include 
ranges of motion, with notations as to 
the degree of motion at which the 
Veteran experiences pain, if any.  

Specifically ask the examiner to 
identify and describe any evidence of 
neurological abnormalities, 
radiculopathy, any other nerve 
involvement, and to identify the muscle 
groups affected by the bony 
hyperostosis.

Ask the examiner to discuss all 
findings in terms of the diagnostic 
codes, including muscle injury codes 
pertaining to the shoulder and arm, 
neurological codes, and musculoskeletal 
system ratings for the shoulder and 
arm.  The pertinent rating criteria 
must be provided to the examiner, and 
the findings reported must be 
sufficiently complete to allow for 
rating under all alternate criteria, 
including 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200-5203, 38 C.F.R. § 4.73, 
Diagnostic Codes 5301-5309, 5319-5323, 
and 38 C.F.R. § 4.124a, Diagnostic 
Codes 8510-8719.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be 
reported in detail.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

5.  After all of the above actions have 
been completed, readjudicate his claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


